DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.

Response to Amendment
Amendments to claims 1, 2, 22, 25; cancellation of claims 12 and 36; and addition of new claims 39 and 40 are noted.
Applicant’s reply overcomes the rejections under 35 USC 112(a) and (b).

Response to Arguments
Applicant's arguments filed 07 October 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Gansley teaches adding activated carbon before wastewater is evaporated. Thus, Gansley fails to disclose or suggest a PFAS binding system located downstream of a wastewater evaporator.
This argument is not found persuasive. Duesel, the primary reference, discloses means for treating the concentrated waste stream entailing mixing with additives in order to immobilize hazardous waste materials and prevent leaching when the solid waste product is disposed (see [0078]-[0079]). In this regard, Duesel can be considered to teach a PFAS binding system applied to residual material in line with that claimed. However, Duesel does not disclose granulated activated carbon. In this regard, Gansley provides evidence suggesting that activated carbon is known to be suitable for the purpose of absorbing the same types of material which Duesel seeks to prevent from leaching (see [0067] of Gansley; [0079] of Duesel). Applying the activated carbon to the solids treatment in Duesel is therefore considered to be an obvious modification to a person of ordinary skill in the art and would be associated with a reasonable expectation of success.
Regarding claim 22, Applicant argues the thermal destruction system of Calhoun is located upstream of any evaporation.
This argument is not found persuasive. The office maintains the position that placement of the thermal destruction system (i.e. autoclave of Calhoun) is a matter of design choice and would be determined by routine experimentation in order to achieve the stated objective of degrading harmful substances (see [0052]). There does not appear to be any particular significance established with respect to the placement of the thermal destruction system as claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 8, 9, 11, 15-17, 21, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Duesel, JR. et al (US 2016/0311710), hereinafter “Duesel,” in view of Gansley et al (US 2016/0243494).
Regarding claims 1, 5, 8 and 34, Duesel discloses wastewater concentrator comprising (see Abstract; Figs. 1 & 2):
a direct contact liquid concentrator 10 including a gas inlet 20, a gas outlet 22, a mixing chamber disposed between the gas inlet and the gas outlet (flow corridor 24), and a liquid inlet 30 for importing liquid into the mixing chamber, gas and liquid mixing in the mixing chamber to vaporize a portion of the liquid (see [0034]; [0038]-[0039]);
a demister 34/122 disposed downstream of the mixing chamber, the demister including at least one stage of mist elimination comprising a first filter (chevrons 170) (see [0040], note that demister and fluid scrubber are used interchangeably; [0050]); and
a fan 50 coupled to the demister to assist gas flow through the mixing chamber (see [0041]).
Duesel discloses the demister including a coarse filter and two (or more) chevron filters, progressively sized or configured to remove droplets and particles of smaller and smaller sizes, such as 20-30 microns and less than 10 microns (see [0050], teaching the claimed first, second, and third filters), which overlap the claimed range for particle size removal. Furthermore, based on this explicit suggestion in Duesel to size the chevrons as needed for the desired particle/droplet removal, optimization of the sizing would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art, based on the intended use of the apparatus, i.e. the substances to be removed from the wastewater. The claimed particle size range sizing of the filters is not considered to patentably distinguish the instant claims over the cited prior art.
Given that Duesel fully teaches and/or suggests the structural features of the claimed system, it is considered to teach a “PFAS removal system.” The material acted upon and the intended use of the apparatus and is not structurally distinguishing. MPEP 2114, 2115.
Duesel discloses subjecting the concentrated waste stream to a stabilization/solidification process in order to immobilize waste materials and prevent leaching of the hazardous materials into the environment and includes the use of additives (see [0070]; [0079]). The solids treatment system in Duesel is considered to teach a PFAS binding system applied to residual material in line with that claimed.
However, Duesel does not disclose the system including a PFAS binding system comprising mixing granulated activated carbon with residual material after evaporation.
Gansley is directed to an apparatus for evaporating wastewater (see Abstract). In particular, Gansley discloses adding to the wastewater activated carbon via carbon supply 80 and duct 82 fluidly connected to conduits 55 and/or 57 (see Fig. 3; [0067]). Gansley discloses that the presence of activated carbon results in the adsorption of elements such as insoluble and heavy metal compounds which otherwise may evaporate with the water (see [0067]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Duesel to include means for mixing an activated carbon adsorbent with residual material, as suggested by Gansley, given that Duesel discloses the need to prevent leaching of hazardous materials into the environment from the concentrated waste stream and Gansley discloses activated carbon as being suitable for the purpose of adsorbing insoluble and heavy metal compounds from wastewater. Adding the activated carbon to the solids treatment of Duesel would have been an obvious modification in order to enhance adsorption of insoluble and heavy metal compounds, thus further reducing any risk of leaching (the office notes that the activated carbon in Gansley is suitable for absorbing the same types of material which Duesel seeks to prevent from leaching - see [0067] of Gansley; [0079] of Duesel).
Regarding claim 2, Duesel discloses wherein the first filter is located downstream of the fan (see [0041], which discloses an embodiment comprising a blower prior to the liquid inlet, i.e. the demister is therefore downstream of the blower/fan). 
Regarding claim 9, Duesel discloses wherein the demister includes a wash system that sprays cleaning water on the first filter (see [0052]).
Regarding claim 11, the office notes that the material acted upon does not structurally distinguish the claimed apparatus. Nevertheless, Duesel discloses the liquid comprising landfill leachate or power plant leachate (see [0032]).
Regarding claim 15, Duesel discloses wherein the first filter is removable (see [0050]).
Regarding claim 16, Duesel discloses a recirculating circuit 42 disposed between a reservoir and the mixing chamber to transport liquid within the reservoir to the mixing chamber (see [0040]).
Regarding claim 17, Duesel discloses wherein the recirculating circuit 42 is coupled to the liquid inlet 30 (see Fig. 1; [0040]).
Regarding claim 21, Duesel discloses the system including a sprayer 185 disposed within the demister, the sprayer positioned to spray liquid on the first filter to clean the first filter (see [0052]).
Regarding claim 37, Duesel discloses the system further comprising a vapor condenser (see [0041]).
Regarding claim 39, Duesel discloses a centrifuge downstream of the direct contact liquid concentrator (see [0070]). Regarding the recitation of “followed by thermal destruction of residual material,” the claims are directed to a system and limited by the structural features thereof. The intended use of the resulting material is not considered to provide a structural feature of the claimed apparatus.
Claims 22, 23, 25 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Duesel in view of Calhoun et al (US 2020/0339454).
Regarding claims 22, 23 and 25, Duesel discloses wastewater concentrator comprising (see Abstract; Figs. 1 & 2):
a direct contact liquid concentrator 10 including a gas inlet 20, a gas outlet 22, a mixing chamber disposed between the gas inlet and the gas outlet (flow corridor 24), and a liquid inlet 30 for importing liquid into the mixing chamber, gas and liquid mixing in the mixing chamber to vaporize a portion of the liquid (see [0034]; [0038]-[0039]);
a demister 34/122 disposed downstream of the mixing chamber, the demister including at least one stage of mist elimination comprising a first filter (chevrons 170) (see [0040], note that demister and fluid scrubber are used interchangeably; [0050]); and
a fan 50 coupled to the demister to assist gas flow through the mixing chamber (see [0041]).
Duesel discloses the demister including a coarse filter and two (or more) chevron filters, progressively sized or configured to remove droplets and particles of smaller and smaller sizes, such as 20-30 microns and less than 10 microns (see [0050], teaching the claimed first, second, and third filters), which overlap the claimed range for particle size removal. Furthermore, based on this explicit suggestion in Duesel to size the chevrons as needed for the desired particle/droplet removal, optimization of the sizing would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art, based on the intended use of the apparatus, i.e. the substances to be removed from the wastewater. The claimed particle size range sizing of the filters is not considered to patentably distinguish the instant claims over the cited prior art.
Given that Duesel fully teaches and/or suggests the structural features of the claimed system, it is considered to teach a “PFAS removal system.” The material acted upon and the intended use of the apparatus and is not structurally distinguishing. MPEP 2114, 2115.
Duesel does not disclose a thermal destruction system.
Calhoun is directed to a wastewater management system. Calhoun discloses the system comprising an autoclave pipe which exposes the contents to heat and pressure for a time sufficient to effectively destroy and degrade all of the harmful substances to ensure water removed from the system is essentially free of any harmful chemical compounds as well as any organic and microbial pathogens (see [0052]; [0066]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Duesel to include an autoclave pipe, as suggested by Calhoun, in order to destroy any harmful chemical compounds as well as any organic and microbial pathogens. Determining the exact location within the system to place the autoclave would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art (the office further notes that the autoclave of Calhoun treats treated material – see [0058]).
Regarding claim 40, Duesel discloses a centrifuge downstream of the direct contact liquid concentrator (see [0070]).  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Duesel in view of Calhoun, as applied to claim 22, in further view of Wall (US 3,926,129).
Regarding claim 38, Duesel in view of Calhoun does not disclose wherein the thermal destruction system is an incinerator.
However, in this regard, the office notes that incinerators are well-known in the art as alternatives for treatment of sludge resulting from evaporative concentration processes to remove or destroy organic matter in the waste stream (see Wall: Abstract; col. 1, lines 8-36). Using an incinerator for this purpose in the system of Duesel in view of Calhoun is therefore considered to be an obvious substitution and would be associated with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772